DETAILED ACTION
This action is responsive to the Application filed 06/24/2020.
Accordingly, claims 1-18 are submitted for prosecution on merits.	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 To overcome deficiencies such as grammatical errors, lack of antecedent basis, and to provide a measure of form consistency to the independent (claims) subject matter deemed allowable by the prosecution, the application has been amended as follows.
In the CLAIMS:
	Claim 1: (Currently Amended, lines 1-5)

	A method executed by a terminal device for training a neural network model, the terminal device including a first neural network model and a second neural network model that are used to process a service, a precision of the first neural network model [being lower than a precision of the second neural network model,
	Claim 13: (Currently Amended, lines 1-3)
	A non-transitory computer-readable medium for storing computer instructions, a first neural network model and a second neural network model that are used to process a service, wherein a precision of the first neural network is lower than a precision of the second neural network model, and wherein the instructions [
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	(i) a method executed by a terminal device for training a neural network model, the terminal device including a first neural network model and a second neural network model that are used to process a service, a precision of the first neural network model being lower than a precision of the second neural network model, 
	the method comprising:
(ii) obtaining annotation data that is of the service and that is generated by the terminal device in a specified period;
(iii) training the second neural network model by using the annotation data that is of the service and that is generated in the specified period, to obtain a trained second neural network model; and updating the first neural network model based on the trained second neural network model.
( as recited in claims 1, 7, 13)

Guttmann, USPubN: 2018/0365556 (herein Guttmann) discloses selected annotation(tags) or views on datasets used in training, the datasets described as assigned labels in conjunction with inference models to determine confidence level, or difference among datasets used with the machine learning, the latter further including artificial neural networks provided with value-incorporating descriptors for the segments of network hierarchy, where a distance or convergence is determined from comparing descriptors provided from recursively training of similar neural networks to generate a matched score, the comparing enabling a second NN to update a first NN. The context of descriptors comparing and score matching by way of first NN with second NN in Guttman to update the first NN fails to teach executing the NNs by a terminal device to process a service, nor are the descriptors in Guttman’s determination of a score annotations actually generated by the terminal device pertinent to a service and a specified period as in (i) and (ii)
Yang et al, CN 105374350, “Voice Marking Method and Device”, (translation), 05-17-2017, 14 pgs (herein Yang), discloses deep training with recursive neural network execution having result marking (relationship label) in relation to corresponding feature and text elements of voice data corpus being subjected to the training for speech synthesis application, where voice data  is performed by terminal equipment integrated with a first or second acoustic model to expose speech and text feature of the input corpus (linguistic input) thereby find optimum alignment path between the extracted outputs of the models in terms of relationships between voice and text features (pronunciation versus language) assessed from the label/marking, which underly the deep recursive NN approach.  Yang’s iterative annotation integrated with terminal equipment and deep voice/text correlation training (or neural network) so to seek best alignment between speech and language (on basis of marking training outputs) fail to teach updating – as in (iii) - a first NN with output of a second NN, where execution of first NN and second NN is performed on a terminal device using annotation that is generated by a terminal device per a specific period and intended for processing a service associated with the terminal device executing the NN model as set forth in (i) and (ii). 
Ditty et al, USPubN: 2019/0258251 (herein Ditty), discloses neural network (NN) training in a graphics environment for use with an autonomous vehicle, including computer executing a first NN training with vehicle camera imaging, the computer also running a second NN with LIDAR sensed information, in accordance to a convolutional NN training in supporting effect of controlling the autonomous vehicle using outputs from first and second neural networks, the first neural network being an update LIDAR equipeed version received from a wireless network.  No part in the use of first NN execution and second NN execution by Ditty is there concern for updating – as in (iii) - a first NN with output of a second NN; nor is the input for the NN execution by Ditty graphic environment being a) annotation that is generated by a terminal device per a specific period and intended for a service associated with the terminal device configured for executing the NN to process the service as set forth above in (i), (ii).
Ohno et al, CN 104350021, “Method for Predicting Quality Or Manufacturing Condition Of Cement” (translation), 03-01-2017, 30 pgs (herein Ohno) discloses repeating learning from executing neural network runs to reevaluate training output with corresponding input in relation to predicting quality of a manufacturing process, the prediction used to realize optimization towards improving stabilization of material/processes under manufacturing conditions, with periodical effect of updating the neural network, in order to improve upon the prediction precision. Repetitive neural network training as part of improving quality and precision of a prediction endeavor in Ohno so to improve a manufacturing process or stabilizing material/processes thereof cannot be same as using a terminal device to execute a second NN thereby updating – as in (iii) - a first NN with output of the second NN; nor is the prediction environment by Ohno repeated NN training using annotation that is generated by a terminal device per a specific period and intended for a service associated with the terminal device configured for executing the NN to process the service as set forth above in (i), (ii).
Kypreos et al, USPubN: 2017/0011077 (herein Kypreos), discloses a scalable annotation architecture which builds predictive models in implementing training iteratively carried out with seeds and samplings via hypothesizing the models to reach a desired precision used for a production system, the iterative process making “guesses” on trained data associated with models that are destined for the annotation, where annotated datasets based thereon can be sent to crowdsourcing venues for verification and accuracy improvement of the training data.  Use of hypothetical models via iterative training of datasets and providing annotation destined for  verification and accuracy improving by open platform as in Kypreos is not concerned with executing a second NN by by a terminal device and updating – as in (iii) - a first NN with output of the second NN; nor is the annotation support by prediction models in Kypreos architectture about performing first and second NN training using annotation that is generated by a terminal device per a specific period and intended for a service associated with the terminal device configured for executing the NN to process the service as set forth above in (i), (ii). 
Chen et al, “Convolutinal Neural Networks for Automated Annotation of Cellular Cryo-Electron Tomograms”, October 2017, 13 pgs (herein Chen) discloses use of neural networks to provide annotation of imaging data related to cellular electron cryotomography (CryoET) study, where annotations of the content of cells among macromolecular extraction utilize learning techniques that obviate human effort, such as deep convolutional NN to iteratively generate  annotating over cells types and varying levels of artifacts, which will be serving as measure of the complexity and variability of the cells data corpus (tomograms) as part of the resolution refining and classification for obtaining qualitative learning over human cells.  Chen use of convolutional NN in support for annotating cells data for better learning on qualitative nature of cellular complexity is not concerned with updating – as in (iii) - a first NN with output of the second NN by a terminal device execution environment in support for a service using annotation generated by the terminal device comprising the first NN and the second NN as set forth above in (i) and (ii).
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
July 20, 2022